STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

NOLDEN      D.    ADAMS,        JR.    AND     HIS                             NO.     2021    CW   1423
SPOUSE,       CARRIE       K.    ADAMS,
INDIVIDUALLY            AND     AS    NATURAL
TUTORS      OF    THEIR MINOR            CHILD,
OLIVER      D.    ADAMS


VERSUS                                                                               MARCH    10,   2022


ST.    MARY      PARISH         SCHOOL
BOARD,      ET    AL.




In    Re:         Hospital            Service        District     No.      3    of    the     Parish       of

                  Lafourche,             State       of     Louisiana      and       Annalise       Himmel

                  Allemand,              applying          for    supervisory           writs,         16th
                  Judicial            District          Court,    Parish        of    St.     Mary,    No.
                   131, 454.




BEFORE:           WHIPPLE,           C. J.,    PENZATO AND       HESTER,       JJ.



        WRIT      DENIED.


                                                          VGW
                                                          AHP
                                                          CHH




COURT       OF   APPEAL,         FIRST        CIRCUIT




       DEPUT           L   RK    OF   COURT
                 FOR   THE      COURT